Harris, J.
(dissenting). My dissent from the majority opinion of the court is based on the following:
The statutes provide two methods of collecting the taxes in question: (1) Under section 71 of the Tax Law; (2) the method set forth in the provisions of the Buffalo City Charter (§§ 610 to 640) and of the Erie county statute (Laws of 1884, chap. 135, as amd.). The city and the county have made use, at least in part, of the second mentioned method and by the sale of the premises for taxes as made under the provisions of the Erie county statute and of the City Charter have materially changed the status of the owner of the property burdened with the taxes in that charges and *374extra penalties are to be paid before the properties can be redeemed. This binds the city and the county to the remedy that they used. The decree of the Surrogate’s Court from which appeal has come to this court provides that the “ administrator pay to the City of Buffalo and the County of Erie the amounts paid by them, and each of them, respectively, for the * * * certificates of sale * * * with interest * * * at the rate of twelve per cent per annum and all additional expenses.” In effect, this is an absolute direction to the administrator to redeem the certificates of tax sale. The provisions of the City Charter and of the Erie county law, after the sale of the tax certificate, give to the owner of the property permission or option to redeem the same before the certificate of tax sale merges into title to the property. The owner of the property, if he had been alive, could not have been compelled to make such redemption so it cannot be that his personal representative is under such compulsion. It may be said that the administrator could be compelled under section 71 of the Tax Law to pay the amount of the taxes even though he did not redeem, but if this were so, then the taxing body, would have both payment of the tax and a certificate of tax sale which certificate is worth the full value of the tax and which certificate could ripen into title. Such a result would be violative of property rights of the owner in that it would result in a double payment of taxes.
The decree of the court below should be reversed in so far as the fourth and fifth ordering paragraphs are concerned and a new decree based on such reversal should be granted by this court..
Decree so far as appealed from affirmed, without costs of this appeal to any party.